245 U.S. 48 (1917)
JONES
v.
INTERSTATE COMMERCE COMMISSION.
No. 340.
Supreme Court of United States.
Argued October 3, 1917.
Decided November 5, 1917.
APPEAL FROM THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
Mr. Edward S. Jouett, with whom Mr. Helm Bruce and Mr. Henry L. Stone were on the brief, for appellant.
Mr. Joseph W. Folk for the Interstate Commerce Commission, submitted.
MR. JUSTICE McKENNA delivered the opinion of the court.
This case was submitted with Nos. 337 and 339, ante, 33 and 47. Like them it is a proceeding to compel appellant to *49 answer certain questions asked him by the Interstate Commerce Commission. It was based on a petition like the petitions in those cases to which there was a like reply.
The court entered an order requiring appellant to answer the following questions asked by counsel for the Commission:
"I will ask you if you distributed in the State of Alabama on behalf of the Louisville & Nashville Railroad, campaign funds favoring the election of a certain candidate?
"I show you Ledger H, folio 454, from the records of the Louisville & Nashville Railroad, showing certain vouchers sent you in Alabama for various amounts, and will ask you how you expended the money represented by these vouchers, taking the first voucher as a beginning.
"I will ask you whether or not you have personal knowledge of funds of the Louisville & Nashville Railroad and of the Nashville, Chattanooga & St. Louis Railway used to the extent of thousands of dollars for political campaign purposes in the State of Alabama.
"I will ask you do you know of any campaign funds being expended by the Louisville & Nashville Railroad and the Nashville, Chattanooga & St. Louis Railway in the State of Alabama through any attorney under a subterfuge of paying the attorney a bill for professional services?
"Do you know of any funds of the Louisville & Nashville Railroad expended in the State of Alabama for political purposes and charged on the books of the carrier to operating expense?
"I will ask you if you know of any funds of the Louisville & Nashville Railroad or the Nashville Chattanooga & St. Louis Railway expended in the State of Alabama for political purposes and charged on the books of these carriers or on the books of either carrier to construction?
*50 "I will ask you if you have any knowledge of funds of the Louisville & Nashville Railroad or the Nashville, Chattanooga & St. Louis Railway used for political campaign purposes in the State of Tennessee?
"Do you know of any funds of the Louisville & Nashville Railroad expended in the State of Tennessee for political campaign purposes and charged on the books of that carrier to operating expense or construction account?"
The questions are similar to those passed on in the other two cases, and the order is
Affirmed.